                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


SHAVONTAE DANIELS,

                         Plaintiff,

            v.                                     Case No. 18-CV-1575

CAPTAIN TRITT AND
C.O. SMELCER,

                         Defendants.


                                      ORDER


      Plaintiff Shavontae Daniels, a state prisoner who is representing himself, is

proceeding with a 42 U.S.C. § 1983 lawsuit against defendants Captain Tritt and

C.O. Smelcer based on allegations that they failed to respond appropriately to his

threats of self-harm. The defendants filed a motion for summary judgment on the

ground that Daniels failed to exhaust administrative remedies as required by the

Prisoner Litigation Reform Act (PLRA). 42 U.S.C. § 1997e(a). Daniels filed a motion

asking to suspend the deadline to respond to the defendants’ motion because he

claims the defendants submitted confidential documents to the court without his

permission and should be held accountable.

      Because Daniels has already filed a response to the defendants’ motion, the

court will deny his motion as moot. To the extent Daniels seeks to “hold the

defendants accountable” for what he claims is their impermissible use of
confidential records, his motion is without merit. The defendants filed the following

documents in support of their motion: a list of Daniels’s inmate complaints; copies of

relevant inmate complaints; copies of relevant decisions on those complaints; and

incident reports. They also submitted a picture of Daniels’s arm. None of these

documents is confidential. Wis. Admin. Code DOC § 310.16(2) authorizes inmate

complaint review system staff to reveal the identity and nature of inmate

complaints to respond to litigation. The defendants did not violate a court order to

wait to engage in discovery by doing their own internal investigation. The

documents at issue were in their possession, and they can investigate in order to

defend themselves against this lawsuit. The court denies Daniels’s motion.

      IT IS THEREFORE ORDERED that Daniels’s motion for order (ECF No.

17) is DENIED.

      Dated at Milwaukee, Wisconsin this 13th day of March, 2019.



                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          2
